Judgment, Supreme Court, New York County (Arlene R. Silverman, J.), rendered October 12, 2006, convicting defendant, after a nonjury trial, of grand larceny in the second degree and identity theft in the first degree, and sentencing her to an aggregate term of six months, with five years’ probation and restitution in the sum of $40,000, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. There was' a chain of circumstantial evidence supporting the conclusion that defendant used a check routing number and bank account number of her former union to steal money from the union and use that money to pay her bills, and undermining the defense theory that defendant’s teenaged son was solely responsible. Among other things, there was evidence of a pattern of conduct by defendant with no rational explanation except that she was a participant in the scheme.
We perceive no basis to disturb the amount of restitution ordered by the court.
*448We have considered and rejected defendant’s remaining claim. Concur—Mazzarelli, J.E, Nardelli, Buckley, Acosta and De-Grasse, JJ.